Citation Nr: 1733518	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-12 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from April 30, 1970 to October 10, 1970.  He had additional periods of service in the Reserves during weekend drills or two-week training.

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that, in pertinent part, denied entitlement to service connection for hearing loss and tinnitus.
 
In February 2016, the Appellant testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the proceeding is associated with the electronic claims file.

The case was remanded in May 2016 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant has contended that his hearing loss and tinnitus are related to acoustic trauma/noise exposure while in service.
 
In its May 2016 remand, the Board noted that the Appellant's service personnel records were clear that he had a period of ACDUTRA from April 30, 1970 to October 10, 1970; however, while the Appellant's personnel records indicated that he had further periods of duty from 1974 to 1976, the record was unclear as to whether the Appellant had additional periods of ACDUTRA or inactive duty for training (INACDUTRA) during which he had acoustic trauma.  The Board's instructions therefore included contacting the National Personnel Records Center (NPRC), the Defense Finance Accounting Service (DFAS) and any other appropriate source to verify the Appellant's periods of ACDUTRA and INACDUTRA.

The record reflects that, on remand, the Appeals Management Center (AMC) made several requests to the DFAS to determine the Appellant's periods of ACDUTRA and INACDUTRA.  See requests dated in July, August, November, and December 2016, and January 2017.  The May 2017 Supplemental Statement of the Case indicates that records were received from DFAS in July 2016, but no such records are located in the Veteran's file and in a January 2017 email, a representative from DFAS indicated that there were no requests on file for the Appellant.  Subsequently multiple follow-up emails were sent to DFAS; however, there is no response to the emails in the claims file.  While it is clear that the AMC made extensive efforts to contact DFAS for the Appellant's information, there is no indication of any response from DFAS (other than a response saying they had no record of any requests for the Veteran's records) or any finding of unavailability of the requested records by the AMC.  Thus, the Board finds that it is necessary to obtain a response from DFAS as to the Appellant's periods of ACDUTRA and INACDUTRA or if the AMC determines that the requested records are do not exist or that further efforts to obtain them would be futile, such finding must be made and documented in the record.

It does not appear that the AMC submitted a request to the NPRC, as instructed in the remand.  On remand, the AOJ should either submit a request to NPRC, or place a memorandum in the claims file explaining why such a request was not made.

In March 2017, the RO sent a letter to the United States Marine Corps Reserve Center, requesting the Appellant's records service treatment records, line of duty reports, and verification for all periods of service.  The Appellant's claims file does not include a response to this request. 

On remand, the Board finds that further efforts to obtain the Appellant's records should be made.  These efforts must end only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c) (2016).

The Board's remand directives also included providing the Appellant with a VA audiological examination to determine whether he his current hearing loss or tinnitus is a result of noise exposure in service.  The Appellant was provided with the examination in April 2017.  The examiner noted that the Appellant's October 1970 separation audiogram was whispered voice only, which was not a valid measure of hearing sensitivity.  However, he found that, based on the fact that the Appellant's examination listed ears and drums as normal and given Appellant's brevity of service without specific incident of acoustic trauma, it was extremely unlikely that a significant change in hearing would have occurred over his seven month period of service.  As such, the examiner found that his enlistment examination was still valid for separation. 

The examiner acknowledged that current medical evidence showed a hearing loss, but noted that the Appellant's hearing was normal at separation from military and that there was no evidence in the record that the Appellant sustained noise injuries based on audiograms.  He noted that current literature from the Institute of Medicine stated that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Board finds that the April 2017 VA examination is inadequate, for the following reasons.  The examiner did not address the Appellant's contentions, supported by his service personnel records, that he had noise exposure in service.  In addition, as the Appellant's additional service dates were not verified, the examiner did not consider any additional periods of service during which the Appellant may have been exposed to loud noises.  As such, an additional opinion should be obtained as to whether the Appellant's hearing loss and tinnitus are related to service that addresses these factors.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center (NPRC), the Defense Finance Accounting Service (DFAS) and any other appropriate source to verify the Appellant's periods of ACDUTRA and INACDUTRA. All records and/or responses received should be associated with the claims file.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  After development is completed as directed above, ask the VA examiner who provided the April 2017 VA examination to provide an addendum opinion to determine the nature and etiology of his current hearing loss and tinnitus.

The examiner should be provided with a list of the Appellant's verified periods of ACDUTRA and INACDTURA.
 
The examiner should review the record and should obtain the Appellant's history of exposure to hazardous noise during each period of ACDUTRA and INACDUTRA.
 
The VA examiner must offer an opinion as to the whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss or tinnitus is related to in-service acoustic trauma during any period of ACDUTRA or INACDUTRA.  The examiner must address the Appellant's in-service noise exposure, which has been confirmed by his records.

The examiner must include in the examination report the rationale for any opinion expressed.  

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

